UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Discussion of Fund performance By MFC Global Investment Management (U.S.), LLC The 12 months ended October 31, 2008, captured a remarkable period in U.S. financial markets, in which only cash investments and select government bonds produced positive results. Damage from the U.S. subprime mortgage meltdown spread rapidly through the domestic financial sector, propelled by a crisis of confidence and massive deleveraging. Incredibly, Fannie Mae, Freddie Mac, AIG, Washington Mutual, Wachovia, National City and all the major independent U.S. investment banks either failed, were seized by the government, merged out of existence or fundamentally altered their corporate structure. The 12 months ended October 31, 2008, captured a remarkable period in U.S. financial markets, in which only cash and select government bonds produced positive results. For the year, John Hancock Regional Bank Funds Class A shares returned 23.53% at net asset value. By comparison, returns for the Funds benchmark, the Standard & Poors 1500 Supercomposite Bank Index, and the average open-end specialty-financial fund tracked by Morningstar, Inc., were 44.24% and 43.49%, respectively. The Funds relative performance benefited from our conservative positioning. First, we favored stocks of companies that derive a greater portion of their revenues from fee-based services, rather than traditional spread lending. Second, we generally avoided the less-regulated companies that originated and securitized troubled real estate loans. Third, we were under-represented in firms with large exposure to construction loans, which significantly underperformed. Many of our stock selection decisions contributed to relative results. It was beneficial that the Fund was underweight in Washington Mutual, which we sold, and did not own Fannie Mae and Freddie Mac. Rather, we favored high-quality, safe-haven regional banks with limited mortgage exposure, such as WestAmerica Bancorp., Hancock Holding Co., Prosperity Bancshares, Inc. and Signature Bank. All of these stocks had positive returns despite the challenging environment. The key detractors from absolute and relative results tended to be companies with outsized mortgage- or construction-related exposure, including Wachovia Corp., Colonial BancGroup, Inc. and East West Bancorp, Inc., the latter of which we sold. The other key detractor was Bank of America Corp., hurt by deteriorating credit conditions and investor worry about the effect of the firms acquisition of troubled mortgage lender Countrywide Financial. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. 6 Regional Bank Fund | Annual report A look at performance For the period ended October 31, 2008 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 1-3-92 27.34 1.81 2.17  27.34 8.71 23.90  B 10-4-85 26.75 1.68 2.12  26.75 8.12 23.39  C 3-1-99 24.59 1.49  1.57 24.59 7.25  16.24 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  1.27%, Class B  1.98%, Class C  1.98%. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Annual report | Regional Bank Fund 7 A look at performance Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Regional Bank Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors 500 Index. Without With maximum Class Period beginning sales charge sales charge Index B 2 10-31-98 $12,339 $12,339 $10,403 C 2 3-1-99 11,624 11,624 9,203 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 1500 Supercomposite Bank Index 3  is an unmanaged index of banking sector stocks in the S&P 1500 index. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 Total return for index is not available for the 10-year period. 8 Regional Bank Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2008, with the same investment held until October 31, 2008. Account value Ending value Expenses paid during on 5-1-08 on 10-31-08 period ended 10-31-08 1 Class A $1,000.00 $910.40 $6.43 Class B 1,000.00 907.20 9.92 Class C 1,000.00 907.30 9.88 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Regional Bank Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2008, with the same investment held until October 31, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 5-1-08 on 10-31-08 period ended 10-31-08 1 Class A $1,000.00 $1,018.40 $6.80 Class B 1,000.00 1,014.70 10.48 Class C 1,000.00 1,014.80 10.43 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.34%, 2.07% and 2.06% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/366 (to reflect the one-half year period). 10 Regional Bank Fund | Annual report Portfolio summary Top 10 holdings 1 PNC Financial Services Group, Inc. 4.5% SVB Financial Group 3.7% JPMorgan Chase & Co. 4.3% M&T Bank Corp. 3.4% Commerce Bancshares, Inc. 4.2% Wells Fargo & Co. 3.4% Cullen/Frost Bankers, Inc. 4.0% TCF Financial Corp. 3.3% Peoples United Financial, Inc. 3.9% Bank of America Corp. 3.1% Industry distribution 1 Regional banks 60% Asset management & custody banks 7% Thrifts & mortgage finance 10% Diversified banks 6% Diversified financial services 8% Short-term investments & other 9% 1 As a percentage of net assets on October 31, 2008. Annual report | Regional Bank Fund 11 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 10-31-08 This schedule is divided into four main categories: bonds, common stocks, convertible preferred stock and short-term investments. Bonds, common stocks and convertible preferred stock are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer rate date rating (A) Value Bonds 0.20% (Cost $3,717,359) Regional Banks 0.20% CBG Florida REIT Corp. (S) 7.114% 5-29-49 BB+ $3,900 797,538 Webster Capital Trust IV (P) 7.650 6-15-37 BB+ 3,275 983,902 Issuer Shares Value Common stocks 90.00% (Cost $475,029,063) Asset Management & Custody Banks 7.18% Bank of New York Mellon Corp. 851,841 27,770,017 Northern Trust Corp. 257,795 14,516,436 State Street Corp. 524,857 22,752,551 Diversified Banks 5.81% Comerica, Inc. 171,939 4,743,797 U.S. Bancorp 565,963 16,871,357 Wells Fargo & Co. 910,807 31,012,978 Diversified Financial Services 7.92% Bank of America Corp. 1,180,332 28,528,625 Citigroup, Inc. 316,168 4,315,693 JPMorgan Chase & Co. 942,901 38,894,666 Regional Banks 59.67% BancorpSouth, Inc. 27,900 677,133 Bank of the Ozarks, Inc. 47,509 1,444,274 BB&T Corp. 774,877 27,779,340 Bryn Mawr Bank Corp. 383,894 8,134,714 City Holding Co. 85,335 3,570,416 CoBiz Financial, Inc. 663,468 7,722,767 Colonial BancGroup, Inc. 1,828,852 7,425,139 Commerce Bancshares, Inc. 809,163 38,257,227 Cullen/Frost Bankers, Inc. 649,693 36,363,317 F.N.B. Corp. 958,737 12,559,455 First Horizon National Corp. 755,895 9,002,709 First Midwest Bancorp, Inc. 302,332 6,714,794 See notes to financial statements 12 Regional Bank Fund | Annual report F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Hancock Holding Co. 465,738 $20,566,990 Huntington Bancshares, Inc. 1,159,016 10,952,701 IBERIABANK Corp. 143,403 7,304,949 Independent Bank Corp. 606,217 17,440,863 Investors Bancorp, Inc. (I) 93,395 1,341,152 KeyCorp 712,144 8,709,521 M&T Bank Corp. 383,229 31,079,872 MB Financial, Inc. 331,000 9,834,010 National City Corp. 3,045,048 8,221,630 Pacific Continental Corp. 80,579 1,148,251 Pinnacle Financial Partners, Inc. (I) 101,294 2,963,862 PNC Financial Services Group, Inc. 613,392 40,894,845 Prosperity Bancshares, Inc. 607,661 20,180,422 S.Y. Bancorp, Inc. 31,903 878,609 SCBT Financial Corp. 239,921 7,273,923 Signature Bank (I) 694,816 22,637,105 Southcoast Financial Corp. (I) 138,220 711,833 SunTrust Banks, Inc. 397,935 15,973,111 SVB Financial Group (I) 656,068 33,754,699 Synovus Financial Corp. 675,678 6,979,754 TCF Financial Corp. 1,687,384 29,934,192 Texas Capital Bancshares, Inc. (I) 665,787 11,884,298 TriCo Bancshares 588,889 12,684,669 UCBH Holdings, Inc. 532,227 2,810,159 Washington Trust Bancorp, Inc. 401,890 8,568,295 WestAmerica Bancorp. 392,646 22,478,983 Zions Bancorp 620,404 23,643,596 Thrifts & Mortgage Finance 9.42% Abington Bancorp, Inc. 273,814 2,833,975 Astoria Financial Corp. 265,050 5,041,251 Beneficial Mutual Bancorp, Inc. 14,904 176,612 Berkshire Hills Bancorp, Inc. 321,034 8,356,515 Danvers Bancorp, Inc. 37,315 458,228 Dime Community Bancshares, Inc. 318,539 5,319,601 ESSA Bancorp, Inc. 161,539 2,238,931 Flushing Financial Corp. 276,660 4,302,063 Hudson City Bancorp, Inc. 546,190 10,273,834 New York Community Bancorp, Inc. 305,887 4,790,191 Parkvale Financial Corp. 80,634 1,207,897 Peoples United Financial, Inc. 1,995,846 34,927,305 Sovereign Bancorp, Inc. 376,404 1,091,572 WSFS Financial Corp. 89,362 4,277,759 See notes to financial statements Annual report | Regional Bank Fund 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Convertible preferred stock 0.58% (Cost $6,569,000) Regional Banks 0.58% South Financial Group, Inc., 10.00% 6,569 5,255,200 Par value Issuer, description, maturity date Value Short-term investments 8.65% (Cost $78,339,000) Joint Repurchase Agreement 8.65% Joint Repurchase Agreement with Barclays PLC dated 10-31-08 at 0.15% to be repurchased at $78,339,979 on 11-3-08, collateralized by $94,965,572 U.S. Treasury Inflation Indexed Note 1.75% on 1-15-28 (valued at $79,905,780 including interest). $78,339 78,339,000 Total investments (Cost $563,654,422)  99.43% Other assets and liabilities, net 0.57% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At October 31, 2008, the aggregate cost of investment securities for federal income tax purposes was $563,804,132. Net unrealized appreciation aggregated $336,776,941, of which $384,661,781 related to appreciated investment securities and $47,884,840 related to depreciated investment securities. Written options for the year ended October 31, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period 8 $1,322 Options written 1,050 257,696 Options closed (300) (59,699) Options exercised (758) (199,319) Options expired 0 0 Outstanding, end of period 0 0 The Fund had no outstanding written options on October 31, 2008. See notes to financial statements 14 Regional Bank Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-08 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments at value (Cost $563,654,422) $900,581,073 Cash 657 Receivable for investments sold 4,119,131 Receivable for shares sold 1,817,474 Dividends and interest receivable 1,822,266 Receivable from affiliates 205,302 Total assets Liabilities Payable for investments purchased 198,650 Payable for shares repurchased 967,427 Payable to affiliates Management fees 560,500 Distribution and service fees 274,366 Other 510,731 Other payables and accrued expenses 153,608 Total liabilities Net assets Capital paid-in 456,455,547 Accumulated net realized gain on investments and options written 111,296,947 Net unrealized appreciation of investments and options written 336,926,651 Accumulated net investment income 1,201,476 Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($813,244,249 ÷ 44,707,058 shares) $18.19 Class B ($55,378,349 ÷ 3,094,953 shares) 1 $17.89 Class C ($37,258,023 ÷ 2,080,911 shares) 1 $17.90 Maximum offering price per share Class A ($18.19 ÷ 95.0%) 2 $19.15 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Annual report | Regional Bank Fund 15 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-08 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $36,127,822 Interest 817,359 Total investment income Expenses Investment management fees (Note 5) 7,780,676 Distribution and service fees (Note 5) 3,658,878 Transfer agent fees (Note 5) 2,350,974 Accounting and legal services fees (Note 5) 118,447 Printing fees 113,353 Custodian fees 103,295 Professional fees 89,673 Trustees fees 45,989 Blue sky fees 43,376 Miscellaneous 35,535 Total expenses Less expense reductions (Note 5) (29,194) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 132,614,683 Options written 208,168 Change in net unrealized appreciation (depreciation) of Investments (467,986,551) Options written (1,322) Net realized and unrealized loss Decrease in net assets from operations See notes to financial statements 16 Regional Bank Fund | Annual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-07 10-31-08 Increase (decrease) in net assets From operations Net investment income $30,003,795 $22,634,179 Net realized gain 413,697,858 132,822,851 Change in net unrealized appreciation (depreciation) (516,570,897) (467,987,873) Decrease in net assets resulting from operations Distributions to shareholders From net investment income Class A (28,308,424) (21,499,004) Class B (1,984,399) (1,256,758) Class C (446,261) (529,681) From net realized gain Class A (221,045,797) (308,940,850) Class B (29,348,221) (30,312,408) Class C (5,864,208) (8,325,933) From Fund share transactions (Note 4) Total decrease Net assets Beginning of year 2,008,447,547 1,428,219,392 End of year 1 1 Includes accumulated (distributions in excess of) net investment income of $1,852,824 and $1,201,476, respectively. See notes to financial statements Annual report | Regional Bank Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-04 10-31-05 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.61 0.68 0.67 0.66 0.47 Net realized and unrealized gain (loss) on investments 5.07 0.52 4.33 (2.28) (7.04) Total from investment operations Less distributions From net investment income (0.58) (0.69) (0.70) (0.68) (0.52) From net realized gain (2.57) (4.08) (4.27) (5.43) (8.78) Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $1,587 $1,717 $1,702 $1,268 $813 Ratios (as a percentage of average net assets): Expenses before reductions 1.34 1.33 1.29 1.27 1.35 Expenses net of all fee waivers 1.34 1.33 1.29 1.27 1.35 Expenses net of all fee waivers and credits 1.34 1.33 1.29 1.27 1.35 Net investment income 1.44 1.62 1.66 1.76 2.33 Portfolio turnover (%) 5 3 7 13 23 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements 18 Regional Bank Fund | Annual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-04 10-31-05 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.30 0.35 0.38 0.38 0.34 Net realized and unrealized gain (loss) on investments 5.04 0.55 4.28 (2.25) (6.97) Total from investment operations Less distributions From net investment income (0.29) (0.39) (0.41) (0.41) (0.36) From net realized gain (2.57) (4.08) (4.27) (5.43) (8.78) Net asset value, end of year Total return (%) 2 3 Ratios and supplemental data Net assets, end of year (in millions) $885 $385 $261 $125 $55 Ratios (as a percentage of average net assets): Expenses before reductions 2.04 2.03 1.99 1.98 2.07 Expenses net of all fee waivers 2.04 2.03 1.99 1.98 2.06 Expenses net of all fee waivers and credits 2.04 2.03 1.99 1.98 2.06 Net investment income 0.70 0.84 0.95 1.03 1.64 Portfolio turnover (%) 5 3 7 13 23 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total return would have been lower had certain expenses not been reduced during the period shown. See notes to financial statements Annual report | Regional Bank Fund 19 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-04 10-31-05 10-31-06 10-31-07 10-31-08 Per share operating performance Net asset value, beginning of year Net investment income 1 0.30 0.37 0.39 0.38 0.31 Net realized and unrealized gain (loss) on investments 5.04 0.53 4.27 (2.25) (6.93) Total from investment operations Less distributions From net investment income (0.29) (0.39) (0.41) (0.41) (0.36) From net realized gain (2.57) (4.08) (4.27) (5.43) (8.78) Net asset value, end of year Total return (%) 2 Ratios and supplemental data Net assets, end of year (in millions) $52 $43 $45 $35 $37 Ratios (as a percentage of average net assets): Expenses before reductions 2.04 2.03 1.99 1.98 2.06 Expenses net of all fee waivers 2.04 2.03 1.99 1.98 2.06 Expenses net of all fee waivers and credits 2.04 2.03 1.99 1.98 2.06 Net investment income 0.72 0.90 0.96 1.04 1.59 Portfolio turnover (%) 5 3 7 13 23 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. See notes to financial statements 20 Regional Bank Fund | Annual report Notes to financial statements Note 1 Organization John Hancock Regional Bank Fund (the Fund) is a diversified series of John Hancock Investment Trust II (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve long-term capital appreciation. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
